Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed 30 July 2020 filed. Claims 1, 6, and 11 have been amended. Claims 1-9 and 11 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 11 are rejected under 35 USC § 101
Claims 1-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claims 1 and 11 recite:
acquires data regarding a human body of a plurality of different humans including a plurality of subjects, wherein the acquired data includes (i) image data regarding a human body and (ii) information indicating an occurred event, wherein the occurred event is a deviation of a state of a subject from a current state;
analyzes the accumulated data …, 
… find … a correspondence pattern between the accumulated data and at least timing at which prescription is performed and a content out of the accumulated data; 
infers a prescription content including at least the timing at which the prescription should be performed; 
wherein the prescription content includes a period to a next image examination and a type of the image examination.
Therefore, the claim as a whole is directed to “treating a patient”, which is an abstract idea because it is a method of organizing human activity (managing personal behavior or relationships or interactions between people). “Treating a patient” is considered to be a method of organizing human activity because it involves the everyday interaction between a healthcare provider and a patient (i.e. managing personal behavior or relationships between people). The claims as currently presented, include what a doctor can do with a patient. The doctor can gather patient data, and based on that patient data, decide (or infer) which prescription is best for that patient, and what the contents of that prescription should be (including timing and particular types of examination). 
This judicial exception is not integrated into a practical application. In particular, claim 1 and 11 recite the following additional element(s):
a display; and
a hardware processor to perform the method listed above;
wherein the hardware processor acquires at least some of the data regarding the human body based on an input from a user using the medical information processing device, wherein, in acquiring the data based on the input from the user, the hardware processor is configured to detect at least one of (i) a trajectory and/or speed of a mouse pointer operated by the user operating an input device, (ii) a used function, and (iii) a response time in using an application, and, depending on a result of the detection, perform a predetermined action to facilitate easier input of data for the user;
accumulates in a database, as learning data for performing machine learning, the acquired data acquired by the hardware processor;
wherein the hardware processor is configured to perform deep learning as the machine learning by using a neural network having a multilayer structure; 
generates a machine learning parameter used for inference, wherein the machine learning parameter differs for each subject;
controls the display to display an inference processing condition selection screen for selecting data to be used for inference from among a plurality of types of the acquired data, 
selects, according to a user operation on the inference processing condition selection screen, data to be used for inference from among the plurality of types of the acquired data accumulated in the database;
newly acquires data for a specific subject among the plurality of subjects in accordance with a set data input condition;
outputs the prescription content inferred by the hardware processor,
wherein the newly acquired data is accumulated in the database to thereby update the accumulated data, and, after the inference of the prescription content, the machine learning is newly performed on the updated accumulated data to update machine learning parameter.

Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements enumerated above merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)). This is not enough to amount to significantly more than the judicial exception. (See MPEP 2106.05(f)). Further, the collection of the data amounts to mere data gathering, which adds insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). Further, it amounts to well understood, routine and conventional activity. (See MPEP 2106.05(d)). These 1 and 11 are ineligible.
Dependent claims 2 and 7-9 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim(s) 3-6 further recite additional elements. These additional elements, like those already discussed with respect to claim 1 and 11, merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)). This is insufficient to integrate the judicial exception into a practical application, nor does it make the claims amount to more than a judicial exception. (See MPEP 2106.05(f)). Accordingly, claim(s) 3-6 are ineligible.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (U.S. 2012/0065987) in view of Yao (U.S. 2018/0342060).
Regarding claim 1, Farooq discloses a medical information processing device comprising:
a display (See Farooq [0136] the system can include a display device.); and
a hardware processor (See Farooq [0144] a hardware processor that performs the disclosed process.) that:
acquires data regarding a human body of a plurality of different humans including a plurality of subjects (See Farooq [0144] the processor performs the instructions, which ,
wherein the acquired data includes (i) image data regarding a human body (See Farooq [0142] the computerized patient record (CPR) can include CT or x-ray images.) and (ii) information indicating an occurred event, wherein the occurred event is a deviation of a state of a subject from a current state (See Farooq [0142] the computerized patient record (CPR) includes information collected over a patient’s treatment or use of an institution. This includes progress notes and details about medical procedures. This disclosure meets the broadest reasonable interpretation of “occurred event is a deviation of a state of a subject from a current state” as recited in the claim. The patient receives treatment to change (i.e. “deviate”) from a “current state” of disease (or other medical condition) to one of disease free (or under control). The “occurred event” of the claim can be the treatment process disclosed as progress notes in Farooq.);
accumulates in a database, as learning data for performing machine learning, the acquired data acquired by the hardware processor (See Farooq [0098] the clinical data is gathered for use in the disclosed process. [0100] the process includes using classifiers to determine patient cohorts. [0041] the disclosed classifiers can be based on machine learning. [0139] “The patient data for training a machine learning classifier is stored.”);
analyzes the accumulated data accumulated by the hardware processor in the database by performing machine learning using the accumulated data as learning data (See Farooq [0100]-[0101] the care for the patient is established as a function of the acquired , wherein the hardware processor is configured to perform deep learning as the machine learning by using a neural network having a multilayer structure (See Farooq [0041] the machine learning can be implemented as a “neural network (e.g. multi-layer perceptron).”);
autonomously finds, based on a result of the analysis by the machine learning, a correspondence pattern between the accumulated data and at least timing at which prescription is performed and a content out of the accumulated data (See Farooq [0100]-[0101] the care for the patient is established as a function of the acquired clinical data. The patient data is used to determine a cohort of similar patients for use in establishing care and workflow (i.e. the matched patient cohort is a “correspondence pattern” between the patient data and the cohort data of similar patients and their treatments (prescriptions). The patient is placed in a cohort using a classifier. [0041] the disclosed classifiers can be based on machine learning. [0102] if new data is acquired that changes the patient cohort, that corresponding treatment workflow is changed to match the new cohort.);
controls the display to display an inference processing condition selection screen for selecting data to be used for inference from among a plurality of types of the acquired data (See Farooq [0128] A programmer may select variables to be considered. The programmer may influence the training, such as assigning limitations on the number of , 
selects, according to a user operation on the inference processing condition selection screen, data to be used for inference from among the plurality of types of the acquired data accumulated in the database (See Farooq [0129] the processor applies the resulting (machine-learned) statistical model to the data for a patient. For each patient or for each patient in a category of patients (e.g., patients treated for a specific condition or by a specific group within a medical entity), the classifier is applied to the data for the patient. This is understood to mean that the user selects the variables in [0128] and then the system uses the particular patient data needed for the selected variables in [0129].);
newly acquires data for a specific subject among the plurality of subjects in accordance with a set data input condition (See Farooq [0134] The diagnosis-related group may be altered for at least one of the patients. The altering is based on a utilization and new data not previously used in the classifying. The utilization may be realized by considering a cost factor in the creation of workflows, in the classification of the patient, and/or in actions selected in the timeline. The diagnosis-related group for the one or more patients is changed. The changing is a function of cost of the tasks, reimbursement for the tasks, and/or the new data. The new data may be obtained after the classifying and while the patient is being treated at a healthcare facility. Due to the change, the timeline for the patient may change.);
infers a prescription content including at least the timing at which the prescription should be performed (See Farooq [0100] the patient care workflow is assigned based on the data and the patient cohort (i.e. “identifier”); [0103] workflow of care can include actions for the patient to perform outside the healthcare facility (i.e. “a timing at which the prescription should be performed). [0108] the workflow of care can include an optimal follow-up strategy (which changes based on the diagnosis), [0055] the workflow of care can include prescriptions (which typically include a frequency of taking the prescription, or a “timing”).); and
outputs the prescription content inferred by the hardware processor (See Farooq [0118] the output of the care plan can be alerts, reminders, or tasks assigned to the patient or to the healthcare provider. [0055] the workflow of care can include prescriptions (which typically include a frequency of taking the prescription, or a “timing”).), wherein the prescription content includes a period to a next image examination and a type of the image examination (See Farooq [0055] the system output can include “the next recommended clinical actions or reminders for the next recommended clinical actions.” [0081] the system schedules the tasks that are part of the workflow (i.e. the prescription). These tasks include populating calendars or tasks list of different equipment. For example, the time for particular medical imaging equipment is reserved. Therefore, the output includes the timing for a next medial image examination (i.e. “period to a next image examination”). Similarly, the system can schedule it on a particular set of equipment, therefore it includes the “type of image examination,” ;
wherein the newly acquired data is accumulated in the database to thereby update the accumulated data (See Farooq [0134] new data may be obtained after the classifying and while the patient is being treated at a healthcare facility. It is understood that the data is therefore stored for use.), and, after the inference of the prescription content, the machine learning is newly performed on the updated accumulated data (See Farooq [0134] The diagnosis-related group may be altered for at least one of the patients. The altering is based on a utilization and new data not previously used in the classifying.).
Farooq does not disclose:
wherein the hardware processor acquires at least some of the data regarding the human body based on an input from a user using the medical information processing device, wherein, in acquiring the data based on the input from the user, the hardware processor is configured to detect at least one of (i) a trajectory and/or speed of a mouse pointer operated by the user operating an input device, (ii) a used function, and (iii) a response time in using an application, and, depending on a result of the detection, perform a predetermined action to facilitate easier input of data for the user;
generates a machine learning parameter used for inference, wherein the machine learning parameter differs for each subject;
infer by applying the data selected for inference and the newly acquired data for the specific subject to the machine learning parameter which is generated by the hardware processor for the specific subject; and
update machine learning parameter.
Yao teaches:
wherein the hardware processor acquires at least some of the data regarding the human body based on an input from a user using the medical information processing device (See Yao [0052] the medical scans can include information added by an author (annotation author data 450).), 
wherein, in acquiring the data based on the input from the user, the hardware processor is configured to detect at least one of (i) a trajectory and/or speed of a mouse pointer operated by the user operating an input device, (ii) a used function, and (iii) a response time in using an application (See Yao [0063] the medical data included with the scans can include an interface feature identifier 359, which indicates interface features used by the user. These “interface features” meet the broadest reasonable interpretation of the element “a used function.”), and, 
depending on a result of the detection, perform a predetermined action to facilitate easier input of data for the user (See Yao [0063] the interface features can be used to facilitate entry of the medical data. [0086] the system can use performance score data to automatically determine the preferred interactive feature set, for example, based on the scores in different feature-based categories of the categorized performance data. [0105] features of the interactive interface presented to the user can include one or more interface features and can be automatically determined or selected by the medical scan assisted review system.);
generates a machine learning parameter used for inference (See Yao [0208] some or all of the indicated in the model type data and model parameter data can be selected automatically by a subsystem during the training process based on the particular learned and/or otherwise determined characteristics of the one or more corresponding scan categories. See also [0073], [0090], [0131], [0154], and [0180].), 
wherein the machine learning parameter differs for each subject (See Yao [0208] the parameters are different for each of the different scan/image categories. Therefore the parameters for each subject depends on the image/scan categories of their corresponding medical data.);
infers by applying the data selected for inference and the newly acquired data for the specific subject to the machine learning parameter which is generated by the hardware processor for the specific subject (See Yao [0205] the system uses the models (which include the model parameters) to automatically produce inference data for medical scans. This inference data can be used to generate or update diagnosis data or other corresponding data of the medical scan entry.)
update machine learning parameter (See Yao [0180] parameters or rules can be identified that need modification based on detected discrepancies, and can be sent for integration into the model. [0208] some or all of the indicated in the model type data and model parameter data can be selected automatically by a subsystem during the training process based on the particular learned and/or otherwise determined characteristics of the one or more corresponding scan categories. See also [0073], [0090], [0131], and [0154].).


Regarding claim 2, Farooq in view of Yao discloses the device of claim 1 as discussed above. Farooq discloses a device, wherein:
the hardware processor infers a type of the prescription together as the prescription content (See Farooq [0055] the workflow of care can include a mitigation plan. These include different types, such as schedules or prescriptions, as well as the content of each of the categories).

Regarding claim 3, Farooq in view of Yao discloses the device of claim 1 as discussed above. Farooq discloses a device, further comprising:
a display device capable of displaying the prescription content inferred by the hardware processor (See Farooq [0136] the system can include a display device.).

Regarding claim 4
presents a reason for inferring the output inferred prescription content (See [0051] the classifier may indicate one or more values contributing to its placing the patient in a particular class. These values represent the reason the inference was made.).

Regarding claim 5, Farooq in view of Yao discloses the device of claim 1 as discussed above. Farooq discloses a device, further comprising:
an operator operable by a user, wherein the hardware processor is capable of making an input of the acquired data based on an operation performed on the operator (See Farooq [0049] the user may input values into the medical record (i.e. the acquired data), as well as input to resolve ambiguities or select classifiers.).

Regarding claim 6, Farooq in view of Yao discloses the device of claim 1 as discussed above. Farooq and Yao disclose a device, wherein:
the hardware processor is capable of generating a plurality of types of machine learning parameters by making the accumulated data used in machine learning different, and the hardware processor is capable of inferring a plurality of types of prescription contents by using the plurality of types of machine learning parameters and the acquired data (See Farooq [0036] the system can use multiple different classifiers, as well as just one classifier, when determining in which group to place the patient, and therefore which treatment plan to use. See Yao [0208] some or all of the indicated in the model type data and model parameter data can be selected automatically by a subsystem during the training process based on the particular learned and/or otherwise determined .
The system of Yao is applicable to the disclosure of Farooq as they both share characteristics and capabilities, namely, they are directed to using machine learning to analyze medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farooq to include machine learning parameters and user data entry tracking as taught by Yao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Farooq in order to facilitate data entry (see Yao [0063]) and automate machine learning model generation (see Yao [0208]).

Regarding claim 7, Farooq discloses the device of claim 1 as discussed above. Farooq discloses a device, wherein:
the acquired data includes at least image data and text data (See Farooq [0143] acquired clinical data can include images and free text).

Regarding claim 8, Farooq discloses the device of claim 7 as discussed above. Farooq discloses a device, wherein
the image data includes at least two types of image data acquired from different modalities (See Farooq [0142] the image data can be from different modalities, such as CT or X-ray).

Regarding claim 9, Farooq discloses the device of claim 1 as discussed above. Farooq discloses a device, wherein:
a type of the prescription includes an examination condition (See Farooq [0056]-[0057] a library of workflow for care is provided. These included different workflows based on cost factors. Under the broadest reasonable interpretation of “examination condition”, having multiple options of care, which change based on another function, means there are different examination conditions for different situations).

Regarding claim 11, Farooq in view of Yao discloses the device of claim 1 as discussed above. The method performed using recording medium of claim 11 is substantially similar to the method performed by the hardware processor of claim 1. Accordingly, claim 11 is rejected in view of Farooq and Yao based on the same analysis above. 

Response to Arguments
Applicant's arguments filed 30 July 2021, in regards to the 35 U.S.C. 101 rejection of claims 1-9 and 11, have been fully considered but they are not persuasive. Applicant argues that the claims recite a concrete improvement to a device operability or functionality. (See Applicant Remarks page 11). This is not persuasive because there is no “concrete improvement.” The element that allegedly performs this improvement includes an embodiment that detects “(ii) a used function” by the user and then does some predetermined action to facilitate easier input of the data. (See Applicant Claim 1). This is simply too broad to state it is a “concrete improvement.” As recited, the collection of used functions amounts to mere data gathering, which is insignificant extra-solution activity and is well understood, routine and conventional activity. (See MPEP 2106.05(d) and (g)). Then broadly stating that that information is used to “facilitate easier input of data” amounts to instructions to “apply it.” See MPEP 2106.05(f).
Next, Applicant argues that the claims require the use of a “particular machine (computer)” and are therefore eligible. (See Applicant Remarks page 11). However, the MPEP states “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” (See MPEP 2106.05(b)(I)). Merely stating that the abstract idea is performed using a computer is not enough to integrate that abstract idea into a practical application, or make the claims amount to significantly more than the abstract idea. As an example, Applicant appears to argue that because the data is accumulated “in a database,” it is no longer an abstract idea. (See Applicant Remarks page 12). This is not persuasive, because 
Finally, Applicant argues that the claims include additional elements that amount to significantly more than the judicial exception. (See Applicant Remarks page 14). Applicant does not state which elements make the claims amount to significantly more, but merely alleges that there are additional elements that do. This is not persuasive, because all the additional elements were already considered above, and were found to be of the types that do not amount to significantly more. (See 35 U.S.C. 101 Section of this Office Action).
 
Applicant’s arguments filed 30 July 2021, with respect to the rejection of claims 1-9 and 11 under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Yao reference and the previously cited Farooq reference.
 

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626